         Case 4:19-cv-05269-EFS       ECF No. 16    filed 07/23/20   PageID.454 Page 1 of 3



 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2

 3                                                                     Jul 23, 2020
                                                                          SEAN F. MCAVOY, CLERK
 4

 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   VERNA C.                                        No.   4:19-CV-5269-EFS
     on behalf of “T.O.”,1
 9
                                  Plaintiff,         ORDER GRANTING THE PARTIES’
10                                                   STIPULATED MOTION FOR
11                   v.                              REMAND PURSUANT TO
                                                     SENTENCE FOUR OF 42 U.S.C. §
12   ANDREW M. SAUL, Commissioner of                 405(g)
     Social Security,
13

14                                Defendant.

15

16            On July 22, 2020, the parties filed a Stipulated Motion for Remand. ECF
17
     No. 15. The parties agree that the matter should be reversed and remanded to the
18
     Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)
19
     for further administrative proceedings before an administrative law judge (ALJ)
20

21   for a de novo hearing and a new decision as to Plaintiff Verna C.’s application for

22

23
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
24
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c). The Court refers to
25

26   minor children by their initials.




                                                                                          ORDER - 1
       Case 4:19-cv-05269-EFS      ECF No. 16    filed 07/23/20   PageID.455 Page 2 of 3



 1   supplemental security income payments under Title XVI of the Social Security
 2
     Act. As part of this de novo hearing on remand, the ALJ is to obtain a new
 3
     consultative examination, if available, and reevaluate the severity of T.O.’s mental
 4
     impairment, with the assistance of a medical expert if available; reevaluate and
 5
     further develop the opinion evidence of record, including Dr. Marks’ and Dr.
 6

 7   Brown’s opinions; and reevaluate whether T.O.’s impairment or combination of

 8   impairments meets or medically equals the severity of, or functionally equals a
 9   Listing. The parties also agree that Plaintiff is entitled to reasonable attorney fees
10
     and costs under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), upon proper
11
     request to the Court.
12
           Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
13

14         1.     The parties’ Stipulated Motion for Remand, ECF No. 15, is

15                GRANTED.

16         2.     Judgment shall be entered for Plaintiff.
17
           3.     This matter is REVERSED and REMANDED to the Commissioner
18
                  of Social Security for further administrative proceedings pursuant to
19
                  sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct
20

21                a de novo hearing, including obtaining a new consultative

22                examination, if available, and reevaluating the severing of T.O.’s

23                mental impairment, with the assistance of a medical expert if
24
                  available; reconsidering the opinion evidence (including Dr. Marks’
25

26




                                                                                ORDER - 2
       Case 4:19-cv-05269-EFS      ECF No. 16    filed 07/23/20   PageID.456 Page 3 of 3



 1                and Dr. Brown’s opinions); and reevaluating step three, and then
 2
                  issue a new decision as to Plaintiff’s application.
 3
           4.     All pending motions are DENIED AS MOOT.
 4
           5.     All hearings and other deadlines are STRICKEN.
 5
           6.     If filed, the Court will consider Plaintiff’s motion for fees and
 6

 7                expenses under the Equal Access to Justice Act.

 8         7.     The Clerk’s Office is directed to CLOSE this file.
 9         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
10
     and provide copies to all counsel.
11
           DATED this 23rd day of July 2020.
12

13
                                     s/Edward F. Shea
14                                   EDWARD F. SHEA
                             Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
